Nos. 04-98-00946-CR, 04-98-000947-CR, and 04-98-00948-CR

Gregory Alan McCLANAHAN, Jr.,
Appellant

v.

The STATE of Texas,
Appellee

From the 216th Judicial District Court, Kerr County, Texas
Trial Court Nos. A97-314, A98-162, and A98-163
Honorable Charles Sherrill, Judge Presiding

PER CURIAM


Sitting:	Phil Hardberger, Chief Justice

		Sarah B. Duncan, Justice

		Karen Angelini, Justice


Delivered and Filed:	April 7, 1999


MOTION TO DISMISS GRANTED; APPEAL DISMISSED


	Appellant filed a motion to dismiss his appeals. The motion is granted, and these appeals are
dismissed. See Tex. R. App. P. 42.2(a).

								PER CURIAM

DO NOT PUBLISH


Return to
4th Court of Appeals Opinions